      Case 7:19-cv-00200 Document 30 Filed on 06/21/21 in TXSD Page 1 of 3
                                                                                         United States District Court
                                                                                           Southern District of Texas

                                                                                              ENTERED
                                                                                              June 21, 2021
                            UNITED STATES DISTRICT COURT
                                                                                           Nathan Ochsner, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

UNITED STATES OF AMERICA,         §
                                  §
VS.                               § CIVIL ACTION NO. 7:19-CV-200
                                  §
11.35 ACRES OF LAND, MORE OR      §
LESS, SITUATE IN STARR COUNTY, et §
al,                               §
                                  §
       Defendants.                §

                     FINDINGS ON ISSUE OF JUST COMPENSATION

        Having found that Rafael Castro Jimenez (“Jimenez”) was the owner of Tract RGV-

RGC-5075 (“the property”) at the time of the easement and fee takings made the subject of this

consolidated action, the Court now turns to the issue of what constitutes just compensation to

Jimenez for the interests taken. See (Dkt. No. 29); Kirby Forest Indus., Inc. v. United States, 467

U.S. 1, 9 (1984) (“The United States has the authority to take private property for public use by

eminent domain, but is obliged by the Fifth Amendment to provide ‘just compensation’ to the

owner thereof.”) (internal citation omitted); FED. R. CIV. P. 71.1(h) (“In an action involving

eminent domain under federal law, the court tries all issues, including compensation” absent

certain exceptions not present here), (i)(C) (once plaintiff has taken title, court awards

compensation “for the title, lesser interest, or possession taken”). Plaintiff acquired title to a

temporary (12-month) access easement on 11.35 acres of the property on August 5, 2019, when

it deposited $100.00 in the Court’s registry as estimated just compensation for the easement

taking,1 and to a fee simple estate of 0.755 acres of the property on September 22, 2020, when it



1
  Plaintiff identified the easement as beginning on the date possession is granted to the United States,
which occurred on August 8, 2019 (as opposed to 2020, as incorrectly observed in the Court’s findings on
1/3
      Case 7:19-cv-00200 Document 30 Filed on 06/21/21 in TXSD Page 2 of 3




deposited $10,992.00 as estimated just compensation for the fee taking.               See 40 U.S.C. §

3114(b)(1); United States v. 162.20 Acres of Land, More or Less, Situated in Clay Cty., State of

Miss., 639 F.2d 299, 303 (5th Cir. 1981) (“[T]he filing of a declaration of taking and deposit of

estimated compensation vests title in the United States, accomplishing the taking.”); (Dkt. Nos.

2, 7; Civil Action No. 7:20cv281 at Dkt. Nos. 2, 7).

        “‘Just compensation’…means in most cases the fair market value of the property” at the

time of the taking. Kirby Forest Indus., 467 U.S. at 10. “[T]he burden of establishing value rests

with the owner of the condemned property.” United States v. 50.822 Acres of Land, More or

Less, in Nueces Cty., State of Tex., 950 F.2d 1165, 1168 (5th Cir. 1992). The sole owner of the

property, Jimenez, was served by publication and has made no appearance or answer, and has

presented no evidence to meet his burden. (Dkt. No. 24). Although he retains the ability to

present evidence at a trial on compensation, Plaintiff’s inability to locate him despite repeated

attempts to do so counsels in favor of the Court’s adjudication of the issue of just compensation

based on the record before it. See FED. R. CIV. P. 71.1(e)(3) (“[A]t the trial on compensation, a

defendant—whether or not it has previously appeared or answered—may present evidence on the

amount of compensation to be paid[.]); (Dkt. No. 27 at ¶ 9).

        Upon consideration of Plaintiff’s Amicus Brief Regarding Just Compensation and

attached exhibits, the Court finds that the amounts deposited constitute just compensation to

which Jimenez is entitled. (Dkt. No. 27; see Exhs. 1-4); see FED. R. CIV. P. 71.1(e)(3) (failure to

appear or answer does not affect defendant’s ability to “share in the award”). The easement

acquired in this case, which granted to Plaintiff a temporary right of entry for survey and

investigative purposes, is minimally invasive and without measurable market value, such that


the issue of ownership), and ending 12 months later. See (Dkt. No. 2, Schedule E; Dkt. Nos. 10, 29 at p. 1
n.1).
2/3
      Case 7:19-cv-00200 Document 30 Filed on 06/21/21 in TXSD Page 3 of 3




nominal compensation in the amount of $100.00 justly compensates Jimenez for the interest

taken. See (Dkt. No. 27 at ¶¶ 18-31, Exhs. 1, 2); 50.822 Acres, 950 F.2d at 1168-69 (affirming

award of nominal compensation in amount of $100.00 where owners failed to establish value of

option to repurchase, which they conceded had no market value). Just compensation for the fee

taking, which is a partial taking of land within a larger parent tract, is valued as $10,992.00,

being the difference between the fair market value of the highest and best use of the parent tract

at the time of taking, as established through a sales comparison approach using 2019-2020 Starr

County market data ($54,155.00), and the fair market value of the highest and best use of what

remains after the taking, as established by the same means ($43,163.00). See (Dkt. No. 27 at ¶¶

32-39, Exhs. 3, 4); United States v. 8.41 Acres of Land, More or Less, Situated in Orange Cty.,

State of Tex., 680 F.2d 388, 392 n.5 & 395 (5th Cir. 1982) (setting forth “before-and-after method

of valuation” applicable to partial takings, and observing that fair market value takes into

consideration “highest and best use for which property is adaptable and needed” and is best

established through “comparable sales—i.e., sales from a willing seller to a willing buyer of

similar property in the vicinity of the taking at or about the same time as the taking”).

       Accordingly, the Court finds that Plaintiff’s deposits of $100.00 and $10,992.00 in the

Court’s registry constitute just compensation for the easement and fee takings, respectively.

Plaintiff shall advise the Court of how it intends to proceed with the distribution of proceeds, and

file any appropriate dismissal documents, within 30 days of the date of these findings.


       SO ORDERED this 21st day of June, 2021, at McAllen, Texas.


                                                  ___________________________________
                                                  Randy Crane
                                                  United States District Judge

3/3
